Case 1:19-md-02915-AJT-JFA Document 108 Filed 11/18/19 Page 1 of 7 PageID# 397

                                                                            I   iI f


                  IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA           2^/ fj
                                    Alexandria Division                                  .
                                                                 C/.DV-                ^• •^7

   IN RE: CAPITAL ONE CONSUMER              )
   DATA SECURITY BREACH LITIGATION ) MDLNo. l:19-md-2915(AJT/JFA)
                                            )

   This Document Relates to ALL Cases




         APPLICATION OF E. MICHELLE DRAKE OF BERGER MONTAGUE
          FOR APPOINTMENT TO PLAINTIFFS'STEERING COMMITTEE
Case 1:19-md-02915-AJT-JFA Document 108 Filed 11/18/19 Page 2 of 7 PageID# 398
Case 1:19-md-02915-AJT-JFA Document 108 Filed 11/18/19 Page 3 of 7 PageID# 399
Case 1:19-md-02915-AJT-JFA Document 108 Filed 11/18/19 Page 4 of 7 PageID# 400
Case 1:19-md-02915-AJT-JFA Document 108 Filed 11/18/19 Page 5 of 7 PageID# 401
Case 1:19-md-02915-AJT-JFA Document 108 Filed 11/18/19 Page 6 of 7 PageID# 402
Case 1:19-md-02915-AJT-JFA Document 108 Filed 11/18/19 Page 7 of 7 PageID# 403
